DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
  
Response to Arguments
2.	Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
	On pages 7-8 of the amendment, Applicant argued that none of the cited references alone or in combination teach or suggest determining the specific filter that will be used as recited in claim 1. Specifically, there is no teaching or suggestion for determining a smoothing filter based on the intra prediction mode. 
	However, the Examiner respectfully disagrees. Tanizawa clearly teaches determining, based on the intra prediction mode, a smoothing filter (paragraph 0287, the decoded image signal 526 is subjected to the deblocking filter processing by using a pixel filter selected by the switch 505; paragraph 0073, deblocking filter processing by any one of a plurality of pixel filters A to D; see also paragraph 0098; see also fig. 32 and paragraph 0217, the filtering strength changeover switch 505 leads the decoded image signal 526 from the adder 503 to one of the pixel filters A to D or the deblocking skip line E in order to switch the filtering strength of the deblocking filter unit 506 in accordance with the filtering strength given by the filtering strength information 530; paragraph 0220, in the filtering strength determination unit 508, a prediction complexity derivation unit 303 calculates pieces of prediction complexity information 313 and 314 from prediction complexity derivation tables described in conjunction with FIGS.13A and 13B, which depicts prediction complexity based on intra prediction modes....in accordance with prediction information 311 of a target block and prediction information 312 of an adjacent block extracted from a target block coding parameter extraction unit 301 and an adjacent block coding parameter extraction unit 302 shown in FIG. 2). The filter in Tanizawa is selected based on prediction complexity, which is determined based on the prediction mode described in tables 13A-13B, including intra prediction modes (paragraph 0105, FIG. 13A shows an example of a table for deriving prediction complexity from a prediction method defined in a prediction mode. Here, the prediction mode is associated with the intra-prediction of H.264 shown in FIG. 7).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). On page 9 of the amendment, Applicant argued that Tanizawa provides no teaching or suggestion of a selection of a filter “designated for the intra prediction mode by a video coding standard.” However, the rejection is based on Drugeon in view of Tanizawa, and Drugeon clearly teaches a smoothing filter “designated for the intra prediction mode by a video coding standard” (Paragraph 0066, apply the intra smoothing only to certain intra prediction modes; paragraph 0095, a single filtering step may be applied for obtaining smoothed references and for obtaining a sub-pel position. Such a filtering step may be carried out by a filter with coefficients, which have been determined for cascaded smoothing and interpolation filter. Alternatively, the smoothing of reference pixels (all or those used in the particular intra prediction mode--for instance the top pixels 310 for the vertical mode) is performed; paragraph 0099, A block of an image to be predicted is selected and an intra prediction mode is determined for predicting the selected block. The intra predicting mode may be for instance one of the 9 modes defined in H.264/MPEG-4 AVC as described with reference to FIG. 3B. However, the intra prediction mode may be also another mode for instance any directional prediction in a direction which is not defined by these nine prediction modes. Such a mode may be determined by detecting the edges entering the block to be predicted with a higher accuracy and by predicting along such a determined edge or a plurality of edges. Alternatively, such a mode may be one of the 33 directional modes defined in the currently under development HEVC standard. Once the prediction mode is determined, it is clear which available reference pixels are to be used for predicting each of the pixels in the block. For the purpose of the present embodiment, the reference pixels may be smoothed 910 at the beginning of the prediction and the same smoothed reference pixels may then be used for prediction of pixels in the image block to be predicted). 

 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1, 3-5, 7-9 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,142,630 in view of Drugeon et al. (US 2012/0140821) and further in view of Zheng et al. (“Simplified Intra Smoothing”).
Claims 1-3 of U.S. Patent No. 10,142,630 teach most of the limitations of the claims in the instant application; however, said claims 1-3 do not teach the limitation when the smoothing flag indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels.
In the same field of endeavor, Drugeon discloses when the smoothing flag indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (paragraph 0091, a matrix of flags including for each pixel of the block a flag. The flags may be binary wherein a value of 1 means that the prediction without intra smoothing is used for the considered pixel and value 0 means that the prediction with intra smoothing is used for the pixel; paragraph 0099, a flag in a flag matrix is checked 930. If the flag is set to one, the prediction is to be carried out based on the reference pixels which have not been smoothed).
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of U.S. Patent No. 10,142,630, and Drugeon in order to remove high frequencies from the prediction signal of intra coding (Drugeon; paragraph 0060).

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification does not support individual structure for each functionality claimed element in claim 5.  Specification describes these routines as software embodied in a structure of one or more processors: “Embodiments of the methods, encoders, and decoders described herein may be implemented in hardware, software, firmware, or any combination thereof. If completely or partially implemented in software, the software may be executed in one or more processors.”  Thus, the claimed means are interpreted to be embodied on one or more processors.  


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) in view of Tanizawa et al. (US 2010/0135389) hereinafter “Tanizawa”.
As per claim 1, Drugeon discloses a method for decoding an encoded video bit stream in a video decoder (fig. 2; paragraph 0018), the method comprising: 
decoding an intra prediction mode for a block of pixels encoded in the video bit stream (fig. 2; paragraph [0018], The encoded video signal (input signal to the decoder) bitstream first passes to entropy decoder 290, which decodes the quantized coefficients, the information elements necessary for decoding such as motion data, mode of prediction etc….In the entropy decoder 290, a spatial intra-prediction mode information or a motion vector information is extracted from the bitstream, indicating the type/mode of the spatial prediction or the motion data applied to the block to be decoded);
decoding (paragraph 0018, The encoded video signal (input signal to the decoder) bitstream first passes to entropy decoder 290, which decodes the quantized coefficients, the information elements necessary for decoding such as motion data, mode of prediction etc., and the post filter information) a smoothing flag in the video bit stream for the block of pixels (paragraph 0092, Matrix of flags F may also be transmitted by sequence or per group of pictures or per frame for each block size and prediction mode, or employed for selected combinations of block size and prediction mode. Before embedding the matrix into the bitstream, the matrix is advantageously encoded by a run-length code or an entropy code. Any coding approach known for bi-level bitmaps may be applied. However, the flag matrix can be fixedly predefined for each combination of a block size and prediction mode at the encoder and the decoder.  Therefore, since the matrix of flags is encoded and part of the encoded  bitstream; therefore, it is decoded as explained in paragraph 0018 above);
in response to the smoothing flag indicating that smoothing is to be applied to reference pixel values of the intra prediction mode (paragraph 0091, a matrix of flags including for each pixel of the block a flag. The flags may be binary wherein a value of 1 means that the prediction without intra smoothing is used for the considered pixel and value 0 means that the prediction with intra smoothing is used for the pixel; paragraph 0099, a flag in a flag matrix is checked 930. If the flag is set to one, the prediction is to be carried out based on the reference pixels which have not been smoothed and/or based on a first interpolation filter type 940. On the other hand, in case the flag is zero, the prediction is to be carried out from the smoothed reference pixels): 
…a smoothing filter designated for the intra prediction mode by a video coding standard that can be applied to the reference pixel values used for intra prediction of the block (Paragraph 0066, apply the intra smoothing only to certain intra prediction modes; paragraph 0095, a single filtering step may be applied for obtaining smoothed references and for obtaining a sub-pel position. Such a filtering step may be carried out by a filter with coefficients, which have been determined for cascaded smoothing and interpolation filter. Alternatively, the smoothing of reference pixels (all or those used in the particular intra prediction mode--for instance the top pixels 310 for the vertical mode) is performed; paragraph 0099, A block of an image to be predicted is selected and an intra prediction mode is determined for predicting the selected block. The intra predicting mode may be for instance one of the 9 modes defined in H.264/MPEG-4 AVC as described with reference to FIG. 3B. However, the intra prediction mode may be also another mode for instance any directional prediction in a direction which is not defined by these nine prediction modes. Such a mode may be determined by detecting the edges entering the block to be predicted with a higher accuracy and by predicting along such a determined edge or a plurality of edges. Alternatively, such a mode may be one of the 33 directional modes defined in the currently under development HEVC standard. Once the prediction mode is determined, it is clear which available reference pixels are to be used for predicting each of the pixels in the block. For the purpose of the present embodiment, the reference pixels may be smoothed 910 at the beginning of the prediction and the same smoothed reference pixels may then be used for prediction of pixels in the image block to be predicted); 
applying the smoothing filter to the reference pixel values to form smoothed reference pixel values (paragraph 0005, the smoothing filter is applied to pixels surrounding prediction samples in intra-prediction coding of video data), wherein the reference pixel values include a set of main reference pixel values and a set of side reference pixel values (paragraph 0060, In order to reduce high frequencies from the prediction signal, the row (pixels on the top of the block) or the column (pixels to the left of the block) of reference pixels may be filtered in a pre-processing step before calculating the prediction. Such filtering may be for instance, a smoothing operation which corresponds to applying a finite impulse response (FIR) filter with a low-pass characteristics or any other low pass filter); and 
performing intra prediction according to the intra prediction mode using the smoothed reference pixel values to generate a predicted block of pixels (paragraph 0019, The decoded information elements further include the information necessary for the prediction such as prediction type in the case of intra-prediction (a spatial intra-prediction mode information)…The reconstructed image may be passed through a deblocking filter 230 and the resulting decoded signal is stored in the memory 240 to be applied for temporal or spatial prediction of the following blocks; paragraph 0078); and
when the smoothing flag indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (paragraph 0091, a matrix of flags including for each pixel of the block a flag. The flags may be binary wherein a value of 1 means that the prediction without intra smoothing is used for the considered pixel and value 0 means that the prediction with intra smoothing is used for the pixel; paragraph 0099, a flag in a flag matrix is checked 930. If the flag is set to one, the prediction is to be carried out based on the reference pixels which have not been smoothed).
However, Drugeon does not explicitly disclose determining, based on the intra prediction mode, a smoothing filter.
	In the same field of endeavor, Tanizawa discloses determining, based on the intra prediction mode, a smoothing filter (paragraph 0287, the decoded image signal 526 is subjected to the deblocking filter processing by using a pixel filter selected by the switch 505; paragraph 0073, deblocking filter processing by any one of a plurality of pixel filters A to D; see also paragraph 0098; see also fig. 32 and paragraph 0217, the filtering strength changeover switch 505 leads the decoded image signal 526 from the adder 503 to one of the pixel filters A to D or the deblocking skip line E in order to switch the filtering strength of the deblocking filter unit 506 in accordance with the filtering strength given by the filtering strength information 530; paragraph 0220, in the filtering strength determination unit 508, a prediction complexity derivation unit 303 calculates pieces of prediction complexity information 313 and 314 from prediction complexity derivation tables described in conjunction with FIGS.13A and 13B, which depicts prediction complexity based on intra prediction modes....in accordance with prediction information 311 of a target block and prediction information 312 of an adjacent block extracted from a target block coding parameter extraction unit 301 and an adjacent block coding parameter extraction unit 302 shown in FIG. 2);

	Therefore, it would have been obvious for one having skill in the art at the time of invention invention to modify the teachings of Drugeon in view of Tanizawa, by selecting the filtering strength of the deblocking filter from a plurality of deblocking filters in accordance with the prediction complexity, so that an increase in image quality difference between an original image and a decoded image at a block boundary due to the excessive filter processing can be avoided, and an effect of improving a coding efficiency and also improving a subjective image quality can be successful (Tanizawa; paragraph [0294)).
As per claim 4, Drugeon discloses wherein the determining is further based on the smoothing flag encoded in the video bit stream (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be filtered or not…additional information to be transmitted, such as a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter; paragraph 0092, before embedding the matrix into the bitstream, the matrix is advantageously encoded by a run-length code or an entropy code).
As per claim 5, arguments analogous to those applied for claim 1 are applicable for claim 5.  Furthermore, see Drugeon (fig. 2, decoding apparatus), regarding embodying said method also for teaching means for receiving an encoded video bit stream (as shown in fig. 2).
As per claim 8, arguments analogous to those applied for claim 4 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for claim 1 are applicable for claim 9 since the decoding method of claim 1 is the opposite encoding method of claim 9.  In addition, Drugeon discloses selecting the first predicted block of pixels or the second predicted block of pixels as an output of the intra prediction according to the intra prediction mode (paragraph 0040, unfiltered reference pixels and smoothed reference pixels are used in the intra-prediction as shown in fig. 6; see also (940) and (950) in fig. 9); encoding a smoothing flag in the digital video stream for the block of pixels; the smoothing flag indicating that smoothing is to be applied to reference pixel values of the intra prediction mode (paragraph 0092, Matrix of flags F may also be transmitted by sequence or per group of pictures or per frame for each block size and prediction mode, or employed for selected combinations of block size and prediction mode. Before embedding the matrix into the bitstream, the matrix is advantageously encoded by a run-length code or an entropy code. Any coding approach known for bi-level bitmaps may be applied); setting the smoothing flag based on which of the first predicted block of pixels or the second predicted block of pixels is selected (paragraph 0066, since the flag indicates whether the smoothing is to be applied; therefore, in the encoding method which is opposite to the decoding method, the flag will be set based on either the unfiltered reference pixels or the smoothed reference pixels used for intra-prediction).  

11.	Claims 3, 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) in view of Tanizawa et al. (US 2010/0135389) in further view of Demas et al. (US 2005/0168644) cited in IDS, hereinafter “Demas”.
As per claim 3, Drugeon and Tanizawa disclose the method of claim 1; however, Drugeon or Tanizawa do not explicitly disclose wherein the smoothing filter consists of a [1 2 1] filter, a [1 1 4 1 1] filter, or a [1] filter.
In the same field of endeavor, Demas discloses that a smoothing filter can be a 1-tap, 3-tap or 5-tap median filter (paragraph [0025]).  It is known in the art that a filter having a high strength, for example a 5-tap filter, is to be applied to pixels in which strong block noise occurs, and a filter having a low strength, for example a 1-tap or 3-tap filter, is to be applied to pixels in which weak block noise occurs.  It is a matter of design choice for an inventor to choose the right filter coefficients, for 1-tap filter, 3-tap filter or 5-tap filter, from a finite number of coefficients for the purpose of having a better edge enhancement.
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of Drugeon and Demas in order to prevent the circuit from enhancing spot noise (Demas, paragraph [0025]) and correct the detected edges in each color component of the image (Demas, paragraph [0011]). 
As per claims 7 and 11, arguments analogous to those applied for claim 3 are applicable for claims 7 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482